DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 15-17 are Product-by Process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sercombe et al. (US 2020/0169136).
In claim 1, Sercombe discloses (Fig. 1-2C, 5, and 7-10) a stator (100) comprising: a first longitudinally extending slot (102) having a cavity defined by a first inwardly facing longitudinal surface (circumferential side surface of 104) and a second inwardly facing longitudinal surface (opposite circumferential side surface of 104); and a spacer (306A, 306B) provided in said cavity of said first longitudinally extending slot (102), said spacer (306A, 306B) comprising: a first spacer component (306A) that comprises: a first sheet (306A) of material ([0056]) comprising: a first sheet surface (circumferential side surface of 306A) facing inwardly into said slot; and an opposite sheet surface (opposite circumferential side surface of 306A) that is in contact with and extends along the first longitudinally extending inner surface (circumferential side surface of 104) of said longitudinally extending slot (102); wherein said inwardly facing first sheet surface (circumferential side surface of 306A) of said first spacer component (306A) comprises at least one ridge projection (Comp_R; annotated in Fig. 5 below) extending along its length L.
In claim 2, Sercombe discloses wherein said inwardly facing first sheet surface (circumferential side surface of 306A) of said first spacer component (306A) comprises a plurality of said ridge projections (Comp_R) extending along its length L.
In claim 3, Sercombe discloses a second spacer component (306B) that comprises: a second sheet (306B) of material ([0056]) comprising: a first sheet surface (circumferential side surface of 306B) facing inwardly into said slot (102); and an opposite sheet surface (opposite circumferential side surface of 306A) that is in contact with and extends along the second longitudinally extending inner surface (opposite circumferential side surface of 104) of said slot (102), so that said inwardly facing surfaces of said first and second spacer components (306A, 306B) face towards each other within said slot cavity (102).

    PNG
    media_image1.png
    527
    489
    media_image1.png
    Greyscale

	In claim 4, Sercombe discloses wherein said inwardly facing first sheet surface (circumferential side surface of 306B) of said second spacer component (306B) comprises at least one ridge projection (Comp_R) extending along its length L.
In claim 5, Sercombe discloses wherein said inwardly facing first sheet surface (circumferential side surface of 306B) of said second spacer component (306B) comprises a plurality of said ridge projections (Comp_R) extending along its length L.
	In claim 6, Sercombe discloses wherein said slot cavity (102) has a depth D extending from an entrance at a radially inward and open end of said slot (102) to a radially outward and closed end of said slot (102), the depth of the cavity extending from said radially inward open end of said slot (102) to said radially outward, closed end of said slot (102).
	In claim 8, Sercombe discloses wherein said first and second components (306A, 306B) are not connected to each other (Fig 9).
	In claim 9, Sercombe discloses wherein said first and second components (306A, 306B) are  connected to each other (via 710).
	In claim 10, Sercombe discloses a spacer component (708) that is positioned between said first (306A) and second (306B) spacer components.
	In claim 11, Sercombe discloses wherein said spacer further comprises a third spacer component (708) provided at said entrance of said slot (102).
	In claim 12, Sercombe discloses wherein said third spacer component (708) comprises a ridge (radial portion of 708) projecting inwardly into said slot (102).
	In claim 13, Sercombe discloses wherein said spacer further comprises a third spacer component (708) provided at said entrance of said slot (102).
	In claim 14, Sercombe discloses wherein said third spacer component (708) comprises a ridge (radial portion of 708) projecting inwardly into said slot (102).
	In claim 15, Sercombe discloses a method for assembling the stator (100) of claim 3, comprising: placing the spacer (306A, 306B) into a slot (102) of the stator (100); and inserting a winding (311) into said slot (102) so that it is positioned between the first (306A) and second (306B) components.
	In claim 16, Sercombe discloses gluing (by virtue of epoxy structure; [0056]) the first (306A) and second (306B) spacer components into position within the slot (102).
	In claim 17, Sercombe discloses pushing the first (306A) and second (306B) spacer components into the slot (102) of the stator (100) during or after inserting a winding (311) into said slot (102) and between said spacer components (306A, 306B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sercombe et al. (US 2020/0169136) in view of Watabe et al. (JP S61189153; IDS).
In claim 7, Sercombe teaches the stator of claim 6, with the exception of wherein a cross-sectional thickness of said first and/or second spacer component decreases in a direction from said closed end of the slot cavity to said open end of said slot cavity.
However, Watabe teaches a stator (Fig. 1-8) wherein a cross-sectional thickness of a spacer component (5a) decreases in a direction from said closed end of the slot cavity (2) to said open end of said slot cavity (2), in order to effectively secure the coil into the slot (Abstract).
Therefore in view of Watabe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Sercombe to have a cross-sectional thickness of said first and/or second spacer component decreases in a direction from said closed end of the slot cavity to said open end of said slot cavity in order to in order to effectively secure the coil into the slot (Watabe; Abstract).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marvin et al. (US 2020/0259399) teaches a cooled stator having coolant flowing through slots.
Liu et al. (US 2022/0200382) teaches a liquid cooled stator having coolant flowing through slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832